Citation Nr: 0406435	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a foot disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1964 to November 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO that 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
foot disorder.  

The Board notes that, in July 2002, control of the veteran's 
claims file was transferred from the RO in San Juan, Puerto 
Rico to the RO in Manchester, New Hampshire. 

The RO's February 2003 Statement of the Case addressed the 
question of service connection for a right ankle injury on 
the merits.  However, based on the November 2003 hearing 
testimony, the Board has undertaken to rephrase the issue as 
stated on the preceding page.  

The now reopened claim of service connection for a foot 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



FINDING OF FACT

The additional submitted material includes evidence that is 
not cumulative or redundant of evidence previously considered 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a foot disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that, during the pendency of the 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108. 38 
U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the claim to reopen, which was received before 
that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran submitted his initial application for 
compensation or pension (VA Form 21-526) in March 1973.  In 
May 1973, that claim was disallowed because the veteran 
failed to report to a VA examination.  

The veteran resubmitted his service connection claim for a 
foot condition in February 1977.  The RO denied the claim in 
April 1977.  

In the April 1977 RO decision, service connection was denied 
on the basis that the veteran's foot disorder was congenital 
not subject to service connection without evidence that the 
disability was permanently aggravated by service.  

In August 1983, more than 6 years after the RO's April 1977 
decision, the veteran submitted a statement in support of 
claim (VA Form 21-4138) indicating his desire to reopen his 
claim of service connection for a foot condition.  He 
submitted no new evidence but noted a one-month period of 
hospitalization in service and outpatient clinical treatment 
at the Ponce, Puerto Rico VA Outpatient Clinic.  He reported 
that his foot condition was "getting worse" and prevented 
him from finding work.  

In July 2001, the RO received the veteran's application for 
compensation and pension (VA Form 21-526) for a right ankle 
injury and deformity.  In letters dated in October 2001, the 
RO attempted to obtain medical evidence specified by the 
veteran in his application and the veteran was notified 
accordingly.  No response was received from the identified 
health care provider or the veteran.  

In March 2002, the RO issued a rating decision that 
determined that new and material evidence had not been 
received to reopen the claim.  The veteran perfected his 
appeal to the March 2002 RO decision.  

The veteran did not perfect an appeal with regard to April 
1977 determination, and it is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for a foot 
condition in April 1977, the only evidence of record 
consisted of the veteran's service medical records.  At 
enlistment, there were no foot or ankle abnormalities noted. 

In September 1964, the veteran's right ankle strain was 
noted.  He was treated with an "Ace bandage" and soaks.  In 
October 1964, a sick call slip noted the veteran's complaint 
of "sore leg."  The examiner noted that the veteran 
"evidently had congenital club feet" with present 
complaints of pain and referred the veteran for an orthopedic 
examination.  The orthopedist diagnosed the veteran with pes 
cavus. 

On Medical Board examination in October 1964, the veteran's 
bilateral deformity of the feet was noted.  The veteran 
reported that he had this foot deformity "for his entire 
life."  He reported having severe pain that emanated from 
his feet and increased with the activities of basic training.  

On physical examination, the veteran was observed to walk 
with a slightly guarded gait because of the pain in his feet.  
The diagnosis was that of "talipes cavus, bilateral, severe, 
with contracted plantar fascia, dorsiflexed toes, tenderness 
under the metatarsal heads and callosities under the weight 
bearing areas manifested by local pain and tenderness, 
exacerbated by prolonged weight bearing, running or jumping, 
and inability to wear military shoes."  Based on these 
findings, the veteran was found medically unfit for retention 
in the military.  

Subsequent to the RO's April 1977 decision, the veteran was 
examined for VA purposes in November 1984.  A radiographic 
report of the right ankle and right foot showed hallux valgus 
deformity on the first digit of the right foot with valgus 
configurations of the 2nd, 3rd, and 4th digits.  Minimal 
degenerative bone and joint changes were present with no 
other significant abnormalities or pathology shown.  

On range of motion examination for the right ankle and foot, 
the veteran had 10 degrees of dorsiflexion, 30 degrees of 
plantar flexion with crepitus on motion.  The examiner's 
diagnosis was that of arthritis in the right foot and ankle.  

New medical evidence from Dr. Pedro A. Berrios Ortiz 
accompanied the veteran's July 2001 application.  The report 
is essentially illegible.  After obtaining the veteran's 
consent, the RO attempted to obtain medical evidence from Dr. 
Berrios Ortiz in October 2001 and January 2002.  The veteran 
was also notified of the RO's attempts to obtain his medical 
records.  No response was received from Dr. Berrios Ortiz.  

In November 2003, the veteran testified that, during basic 
training, he had injured his foot and received the wrong 
treatment for it.  He reported that that the area around his 
ankle was swollen and that he was taken to the hospital after 
an unsuccessful attempt at completing a training exercise.  
He stated that he was given pills for pain and that, on the 
following day, his leg was swollen to the extent that he 
could not put on his shoes.  The veteran was hospitalized for 
a 3-week period then discharged from the military.  

The veteran testified that, subsequent to his medical 
discharge, he sought treatment for his ankle at the VA 
Outpatient Clinic (OPC) where a doctor diagnosed the veteran 
with gout.  The veteran reported having current problems of 
ankle enlargement and joint protrusion.  He testified he had 
never had ankle surgery or been told that he fractured a 
bone.  He further stated that, prior to his in-service 
injury, he was athletic and played volleyball at Fort 
Buchanan.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  

In regard to the evidence submitted since the April 1977 RO 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  This includes credible 
hearing testimony by the veteran about his symptoms in 
service and thereafter.  The evidence is certainly new, as it 
was not of record at the time of the April 1977 decision, or 
cumulative or duplicative of the evidence previously of 
record.  

Thus, the Board finds that, as new and material evidence has 
been submitted, the claim is reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a foot disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

The record contains medical evidence of a current right 
foot/ankle disability in the form of a 1984 VA examination 
and the veteran's testimony of present ankle swelling, 
discomfort and foot joint protrusion.  There is also the 
veteran's testimony that he has experienced ankle disability 
since suffering an injury in service.  

Further development is necessary to assist the veteran in 
substantiating his claims; thus, the RO should ask the 
veteran to specify the nature of his treatment for the 
claimed foot or ankle condition from all VA and non-VA health 
care providers and facilities.  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The RO must ensure that the mandates of VCAA have been met in 
this case prior to appellate handling by the Board.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
that have treated him for the residuals of 
a right foot/ankle injury.  The veteran 
should be provided with release forms and 
ask that a copy be signed and returned for 
each health care provider identified.  If 
the veteran responds, the RO should obtain 
records from each health care provider the 
veteran identified (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that they 
do not exist, the RO should inform the 
veteran of the records that we were unable 
to obtain, including what efforts were 
made to obtain them.  Also, inform the 
veteran that VA will proceed to decide his 
appeal without these records unless he is 
able to submit them.  An appropriate 
period of time within which to respond 
should be afforded.  

3.  The veteran should be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of the 
claimed ankle and foot condition.  The 
examination report, or an addendum to the 
report, should reflect whether the 
examiner undertook a review of the claims 
folder.  All indicated testing should be 
performed.  

Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran currently has an acquired foot or 
ankle disability due to disease or injury 
that was incurred in or aggravated by his 
period of active duty.  The rationale for 
all opinions expressed and conclusions 
reached should be set forth.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If the benefit sought continues to 
be denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



